ACCEPTED
                                                                                                    14-15-00628-CV
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              10/21/2015 3:16:46 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                   NO. 14-15-00628-CV
                      __________________________________________
                        IN THE COURT OF APPEALS FOR THE                FILED IN
                          FOURTEENTH DISTRICT OF TEXAS          14th COURT OF APPEALS
                                    HOUSTON, TX                    HOUSTON, TEXAS
                      __________________________________________10/21/2015 3:16:46 PM
                                  DEBBIE PATTILLO,              CHRISTOPHER A. PRINE
                                                APPELLANT,               Clerk
                                          V.

                              SYLVIA FRANCO,
                                             APPELLEE.
         ___________________________________________________________
                       On Appeal from Cause No. 1024502
                 County Court at Law No. 4, Harris County, Texas
                    Honorable Roberta Lloyd, Presiding Judge
_____________________________________________________________________________
UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
_____________________________________________________________________________

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

       Appellant, Debbie Pattillo, files this Unopposed Motion for Extension of Time to File

Appellant’s Brief and in support shows the following:

       1. Appellant’s Brief is due on October 22, 2015. Appellant requests an extension time of

           thirty days, to November 20, 2015 to file its Brief.

       2. Appellant relies on the following facts as a reasonable explanation for the requested

           extension of time: The trial transcript was filed on 9/22/2015 but Appellant did not

           receive the trial transcript until October 13, 2015. Additionally, Appellant’s counsel

           was called for jury duty and has not had time to finsh the brief by the filing deadline

           of 10/22/2015. The extension is not sought for the purpose of delay.

       3. The undersigned has conferred with opposing counsel, Kelli Smith who indicated

           there was no opposition to this request.

       WHEREFORE,          ABOVE       PREMISES         CONSIDERED,         Appellant       DEBBIE

PATTILLO, respectfully prays that this Honorable Court grant this motion for extension of time.

APPELLANT'S MOTION FOR EXTENSION                                              PAGE 1 OF 2
                                            Respectfully submitted,

                                            BAILEY & GALYEN
                                            4131 N. Central Expressway, Suite 860
                                            Dallas, TX 75204
                                            (214) 252-9099 - Office
                                            (214) 520-9941 – Facsimile
                                            srobelen@galyen.com- Email


                                     By:    ___/s/ Scott G. Robelen      .
                                            Scott G. Robelen
                                            Texas State Bar No.: 16990045
                                            Federal Bar No.: 870867
                                            ATTORNEY FOR PLAINTIFF

                             CERTIFICATE OF CONFERENCE

        I certify that my assistant conferred with Kelli Smith on October 21, 2015 who indicated
that this motion is unopposed.

                                                    ___/s/ Scott G. Robelen    .
                                                    Scott G. Robelen


                             CERTIFICATE OF SERVICE

       I certify that on 21st day of October, 2015, I served a copy of this motion by Facsimile at
(713) 739-7420 and ECF to : Kelli Smith and Barbara Hachenburg who are the attorneys in
charge for Appellee, SYLVIA FRANCO APPELLEE, and whose address is GERMER PLLC,
Three Allen Center, 333 Clay Street, Suite 4950, Houston, TX            77002, (713) 650-1313
Telephone and (713) 739-7420 Facsimile




                                                    ___/s/ Scott G. Robelen    .
                                                    Scott G. Robelen




APPELLANT'S MOTION FOR EXTENSION                                              PAGE 2 OF 2